UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only S Definitive Proxy Statement (as permitted by Rule14a-6(e)(2)) £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 J.W. Mays, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1 ) Title of each class of securities to which transactions applies: (2 ) Aggregate number of securities to which transactions applies: (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11(set forth the amount on which the filing fee is calculated and state how it was determined): (4 ) Proposed maximum aggregate value of transaction: (5 ) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1 ) Amount previously paid: (2 ) Form, schedule or registration statement no.: (3 ) Filing party: (4 ) Date filed: J.W. MAYS, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERSTo Be Held November 25, 2008 October 13, 2008 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of J.W. Mays, Inc. (the Company) on Tuesday, November 25, 2008 at 10:00 A.M., New York time, at the offices of the Company, 9 Bond Street, Brooklyn, New York. The purpose of the meeting will be to: 1. Fix the number of directors to be elected at seven; 2. Elect seven directors to serve until the next Annual Meeting of Shareholders and until their respective successors are duly elected and qualified. The Board has nominated Mark S. Greenblatt, Lance D. Myers, Dean L. Ryder, Jack Schwartz, Lloyd J. Shulman, Sylvia W. Shulman and LewisD. Siegel, all current directors; 3. Ratify the appointment of DArcangelo & Co., LLP, the independent registered public accounting firm, as the Companys independent auditors for the fiscal year ending July 31, 2009. DArcangelo & Co., LLP, served in this same capacity for the fiscal year ended July 31, 2008; and 4. Transact such other business as may properly come before the meeting and any adjournment thereof. Please note that we are not aware of any such business. The Board of Directors has fixed the close of business October 3, 2008 as the record date for the determination of shareholders entitled to notice of and to vote at the 2008 Annual Meeting of Shareholders or any adjournment thereof. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE ANNUAL MEETING, REGARDLESS OF THE NUMBER YOU MAY HOLD. PLEASE COMPLETE, DATE AND SIGN THE ENCLOSED FORM OF PROXY AND RETURN IT PROMPTLY IN THE SELF-ADDRESSED ENVELOPE ENCLOSED WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING. THIS WILL NOT PREVENT YOU FROM VOTING YOUR SHARES IN PERSON IF YOU ARE PRESENT. By order of the Board of Directors,S ALVATORE C APPUZZO Secretary J.W. MAYS, INC. 9 Bond StreetBrooklyn, New York 11201 PROXY STATEMENT The Proxy and the Solicitation This Proxy Statement and accompanying form of proxy are first being sent to shareholders commencing on or about October 13, 2008. The enclosed form of proxy is solicited by the Board of Directors of the Company for use at the Annual Meeting of Shareholders to be held November 25, 2008 (including any adjournment). You may revoke your proxy and claim your right to vote up to and including the meeting by written notice given to the Secretary of the Company. Proxies in the accompanying form which are properly executed by shareholders, duly returned to the Company or its agent, and not revoked, will be voted in the manner specified thereon. Outstanding Voting Stock Each of the 2,015,780 outstanding shares of common stock, par value $1 per share (the only class of voting security), of the Company (net of 162,517 shares held as treasury stock, which shares cannot be voted) held of record on October 3, 2008, is entitled to one vote on each of the matters to be acted upon at the meeting or any adjournment thereof. Security Ownership of Certain Beneficial Owners and Management Reference is made to the information under the caption Information Concerning Nominees for Election as Directors for a statement of the direct beneficial ownership of the Companys shares of common stock by its director nominees. The address for each of such nominees and persons hereinafter mentioned is c/o J.W. Mays, Inc., 9 Bond Street, Brooklyn, New York 11201. The information below is given as of September 12, 2008. To the best of the Companys knowledge, the following persons were the beneficial owners or were part of a group which was the beneficial owner of more than 5% of the outstanding common stock of the Company, as of September 12, 2008. Name of Beneficial Owner Amount and Nature of BeneficialOwnership in J.W. Mays, Inc.as of September 12, 2008 Percent of Class Weinstein Enterprises, Inc 961 Route 52Carmel, New York 10512 (1) (1 ) Subsidiaries of Weinstein Enterprises, Inc.: Gailoyd Enterprises Corp. 670,120 (1) 33.24 % 961 Route 52Carmel, New York 10512 Celwyn Company, Inc 240,211 (1) 11.92 % 961 Route 52Carmel, New York 10512 910,331 45.16 % (Footnotes on pages 2, 3 and 4) 1 Name of Beneficial Owner ThroughWeinsteinEnterprises Direct Total Percentof Class Sylvia W. Shulman(2) (3) (4) 403,536.26 42,201 445,737.26 22.11 % Lloyd J. Shulman(3) (4) 203,689.46 45,098 248,787.46 12.35 % Shulman Trustees FBO Lloyd J. Shulman(3) (4) 62,096.18 62,096.18 3.08 % Gail S. Koster(4) 128,270.16 128,270.16 6.37 % Shulman Trustees FBO Gail S. Koster(4) 52,896.74 52,896.74 2.62 % Koster Family Partnership L.P. Gail Koster(4) 9,285 9,285.00 .46 % J. Weinstein Foundation, Inc.(5) 140,568 140,568.00 6.97 % Sub-total 850,488.80 237,152 1,087,640.80 53.96 % Lloyd J. Shulman and Gail S. Koster as Co-Trustees FBOLinda B. Felmus Jessogne(6) 36,843.62 36,843.62 1.83 % Shulman Trustees FBO Linda B. Felmus Jessogne(6) 22,998.58 22,998.58 1.14 % Total 910,331.00 237,152 1,147,483.00 56.93 % (1) Weinstein Enterprises, Inc., a Delaware corporation (Enterprises), is the beneficial owner of 910,331 shares (45.16%) of the outstanding common stock of the Company through its two wholly-owned subsidiaries: (i) Gailoyd Enterprises Corp., a Delaware corporation (Gailoyd), which directly owns 670,120 shares (33.24%) of the outstanding common stock of the Company and (ii) Celwyn Company, Inc., a Delaware corporation (Celwyn), which directly owns 240,211 shares (11.92%) of the outstanding common stock of the Company. (2) Sylvia W. Shulman directly owns 42,201 shares of the outstanding common stock of the Company. She also beneficially owns 403,536.26 shares of the outstanding common stock of the Company through her beneficial ownership of 1,759 shares (44.33%) of Enterprises, which includes 1,606 shares (40.47%) held by Sylvia W. Shulman and Lloyd J. Shulman as trustees for the benefit of (FBO) Sylvia W. Shulman and 153 shares (3.86%) held directly, for a total of 445,737.26 shares (22.11%). (Sylvia W. Shulman is the daughter of the late Joe Weinstein, founder of the Company). (3) Lloyd J. Shulman directly owns 45,098 shares of the outstanding common stock of the Company. He also beneficially owns 203,689.46 shares of the outstanding common stock of the Company through his beneficial ownership of 887.875 shares (22.38%) of Enterprises, and Sylvia W. Shulman and Lloyd J. Shulman as Co-Trustees FBO Lloyd J. Shulman pursuant to the will of the late Celia Weinstein own 62,096.18 shares (3.08%) of the outstanding common stock of the Company through the beneficial ownership of 270.675 (6.82%) of Enterprises for a total of 310,883.64 shares (15.43%). Sylvia W. Shulman and Lloyd J. Shulman are trustees of the Lloyd J. Shulman Trust. (4) The Shulman family beneficially owns 947,072.80 shares (46.99%) of the outstanding common stock of the Company both directly and through Enterprises. 2 This total includes: Number ofShares Percentof Class a) Sylvia W. Shulman owns: 1. Directly 42,201.00 2.09% 2. Through her beneficial ownership of 1,759 shares (44.33%) of Enterprises 403,536.26 20.02% b) Lloyd J. Shulman owns: 1. Directly 45,098.00 2.24% 2. Through his beneficial ownership of 887.875 shares (22.38%) ofEnterprises 203,689.46 10.11% c) Shulman Trustees FBO Lloyd J. Shulman pursuant to the will of the late Celia Weinstein (Sylvia Shulman and Lloyd Shulman as Co-Trustees) through the beneficial ownership of 270.675 shares (6.82%) of Enterprises 62,096.18 3.08% d) 1. Koster Family Partnership L.P. Gail S. Kosterdirect 9,285.00 .46% 2. Gail S. Koster (daughter of Sylvia W. Shulman and the late Max L. Shulman, former chairman of the board) through the beneficial ownership of 559.125 shares (14.09%) of Enterprises 128,270.16 6.37% e) Sylvia W. Shulman and Lloyd J. Shulman as Co-Trustees FBO Gail S. Koster pursuant to the will of the late Celia Weinstein (Sylvia Shulman and Lloyd Shulman as Co-Trustees) through the beneficial ownership of 230.575 shares (5.81%) of Enterprises 52,896.74 2.62% Total 947,072.80 46.99% (5) J. Weinstein Foundation, Inc. directly owns 140,568 shares (6.97%) of the outstanding common stock of the Company. Sylvia W. Shulman and Lloyd J. Shulman, as officers and directors of J. Weinstein Foundation, Inc., share voting power as to these shares and consequently, may be deemed to be the beneficial owners thereof, although the table set forth above does not include such shares as beneficially owned by such persons. (6) Linda B. Felmus Jessogne beneficially owns 59,842.20 shares (2.97%) of the outstanding common stock of the Company through two separate income trusts. This total includes: (a) Lloyd J. Shulman and Gail S. Koster as Co-Trustees FBO Linda B. Felmus Jessogne under the will of the late Florence W. Felmus own 36,843.62 shares (1.83%) of the outstanding common stock of the Company through the beneficial ownership of 160.60 shares (4.05%) of Enterprises. (b) Sylvia W. Shulman and Lloyd J. Shulman as Co-Trustees FBO Linda B. Felmus Jessogne under the will of the late Celia Weinstein own 22,998.58 shares (1.14%) of the outstanding common stock of the Company through the beneficial ownership of 100.25 shares (2.53%) of Enterprises. To the best of the Companys knowledge, the directors and executive officers of the Company considered as a group beneficially owned the following amount of outstanding common stock of the Company as of September 12, 2008: Amount and Nature ofBeneficial Ownership inJ.W. Mays, Inc. Percent of Class All directors and executive officers of the Company considered as a group (6 persons) 898,613.90* 44.58 % * This total includes 756,620.90 shares (37.54%) derived from the Shulmans beneficial holdings, excluding those of Gail S. Koster; Sylvia W. Shulman and Lloyd J. Shulman as Co-Trustees FBO Gail S. Koster; and the Koster Family Partnership L.P. Gail Koster; and also includes 140,568 shares (6.97%) of the outstanding common stock of the Company owned directly by J. Weinstein Foundation, Inc. together with 1,425 shares (.07%) owned by other officers and directors. Moreover, the directors of the Company who are also directors of Enterprises may, because of their power to vote a majority of the shares in Enterprises, be considered to be the beneficial owners of the 910,331 shares (45.16%) of the outstanding common stock of the Company held by Enterprises. 3 Other Principal Non-Affiliated Holders of Common Stock To the best of the Companys knowledge, the following persons were the beneficial owners or were part of a group which was the beneficial owner of more than 5% of the Companys outstanding common stock, other than those set forth above, as of September 12, 2008: Amount and Nature ofBeneficial Ownership inJ.W. Mays, Inc. Percent of Class Estate of Sol Goldman 271,200(1 ) 13.45 % c/o Simpson Thacher & Bartlett425 Lexington AvenueNew York, New York 10017 Estate of Lillian Goldman 182,800(2 ) 9.07 % 640 Fifth AvenueNew York, New York 10019 (1) The number of shares shown above has been obtained from Amendment No. 9 to Schedule 13D, the most recent amendment which was dated March 28, 2003, as filed with the Securities and Exchange Commission on behalf of each of Jane H. Goldman, Allan H. Goldman and Louisa Little as Co-Executors of the Estate of Sol Goldman. (2) The number of shares shown above has been obtained from Amendment No. 9 to Schedule 13D, the most recent amendment which was dated March 28, 2003, as filed with the Securities and Exchange Commission on behalf of each of Jane H. Goldman, Allan H. Goldman, Amy P. Goldman and Diane Goldman Kemper as Co-Executors of the Estate of Lillian Goldman. Proposal to Fix the Number of Directors at Seven Directors are to be elected to serve until the next Annual Meeting of Shareholders and until the election and qualification of their respective successors. The By-Laws provide that, prior to the election of directors at each Annual Meeting of Shareholders, the number of directors to be elected at such meeting for the ensuing year shall be fixed by the shareholders by a majority vote of the shares represented at the meeting in person or by proxy within the limits fixed by the Certificate of Incorporation which provides for a minimum of three and a maximum of eleven. The Board of Directors recommends the election of seven directors and, except as discussed below, all proxies received pursuant to this solicitation will be voted for that number of directors. The affirmative vote of a majority of the shares represented in person or by proxy is required to fix the number of directors at seven. Information Concerning Nominees for Election as Directors It is intended that proxies received pursuant to this solicitation will be voted for the election of the following nominees, unless for any reason any such nominee shall not be available for election, in which event the proxies will be voted in favor of the remainder of those nominated, and may be voted for substitute nominees in place of those who are not candidates or to reduce (but not below three) the number of directors to be elected. Each of the nominees has consented to serve as a director, if elected, and it is contemplated that all of the nominees will be available for election as directors. The following information is given as of September 12, 2008 with respect to each nominee for election as a director. Such information has been furnished by the nominees. The table shows their respective ages in parentheses, the positions and offices held with the Company, the period served as a director, their relevant business experience, including their principal occupations and employment during that period, their direct beneficial ownership and percentage of the Companys outstanding shares owned [excluding shares which may be deemed to be beneficially owned as set forth under the caption Security Ownership of Certain Beneficial Owners and Management (pages 1 to 4)], and other directorships in public companies. However, none of the directors are a director of another public company. Sylvia W. Shulman is the mother of Lloyd J. Shulman. 4 Name, Age,Business Experience and Directorships First ElectedDirector Shares Directly Owned Beneficially as ofSeptember 12, 2008 Number Percentof Class Mark S. Greenblatt(54) August, 2003 202 .01 % Vice President and Treasurer, J.W. Mays, Inc.; from August 2000 to August 2003, Vice President and Assistant Treasurer; from November 1987 to August 2000, Assistant Treasurer; Trustee of the J.W. Mays, Inc. Retirement Plan and Trust. Lance D. Myers(57) August, 1997   Partner, Holland & Knight LLP 2003 to present; Senior Counsel, Holland & Knight LLP 2000 to 2002. Partner in the law firm of Cullen and Dykman 1986 to 1999. Dean L. Ryder(62) November, 1999   President, Putnam County National Bank. Jack Schwartz(86) November, 1987 100 .005 % Private Consultant; January 1986 to September 1989, Consultant, The Brooklyn Union Gas Company. Lloyd J. Shulman(66) November, 1977 45,098(1 ) 2.24 % Chairman of the Board and President, Chief Executive Officer and Chief Operating Officer, J.W. Mays, Inc.; from June 1995 to November 1996, Co-Chairman of the Board and President, Chief Executive Officer and Chief Operating Officer; from November 1978 to June 1995, President and Chief Operating Officer, and prior to November 1978, Senior Vice President, J.W. Mays, Inc.; Trustee of the J.W. Mays, Inc. Retirement Plan and Trust. Sylvia W. Shulman(90) February, 1965 42,201(1 ) 2.09 % Retired; Prior to January 1989, Fashion Director and Merchandiser of Boutique Shops, J.W. Mays, Inc. Lewis D. Siegel(77) November, 1986   Senior Vice PresidentInvestments, Smith Barney Citigroup since August 1989; from 1973 to August 1989, Vice President, Thomson McKinnon Securities Inc.; Trustee of the J.W. Mays, Inc. Retirement Plan and Trust.  Member of Executive Committee (1) Reference is made to the caption Security Ownership of Certain Beneficial Owners and Management (pages 1 to 4) for information relating to beneficial ownership of holders owning more than 5% of the outstanding common stock of the Company. Board of Directors Meetings and Committees The Board of Directors of the Company holds regular quarterly meetings to review significant developments affecting the Company and to act on matters requiring Board approval. During fiscal 2008, the Board held four regular meetings and one special meeting. The Company has established various committees including an Executive, an Audit, an Investment Advisory, an Executive Compensation, a Disclosure Committee and a Nominating Committee. Executive Committee
